            Case 2:20-cv-01233-TLN-KJN Document 3 Filed 06/22/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:20-CV-01233-TLN-KJN
12                  Plaintiff,                           APPLICATION AND ORDER FOR
                                                         PUBLICATION
13          v.
14   APPROXIMATELY $41,140.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          The United States of America applies for an order of publication as follows:
18          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
19 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public

20 notice of the action to be given in a newspaper of general circulation or on the official internet

21 government forfeiture site;

22          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
23 order the appropriate newspaper or other vehicle for publication;

24          3.      The defendant Approximately $41,140.00 in U.S. Currency (hereafter “defendant
25 currency”) was seized in the city of Sacramento, in Sacramento County, California. Beginning on

26 December 30, 2019, the Drug Enforcement Administration published notice of the non-judicial forfeiture

27 of the defendant currency for 30 consecutive days on the official internet government forfeiture site

28
                                                          1                        Application and Order for Publication
             Case 2:20-cv-01233-TLN-KJN Document 3 Filed 06/22/20 Page 2 of 2



 1 www.forfeiture.gov.

 2          4.      The United States proposes that publication be made as follows:

 3                  a.      One publication;

 4                  b.      Thirty (30) consecutive days;

 5                  c.      On the official internet government forfeiture site www.forfeiture.gov;

 6                  d.      The publication is to include the following:

 7                          (1)     The Court and case number of the action;

 8                          (2)     The date of the seizure/posting;

 9                          (3)     The identity and/or description of the property seized/posted;

10                          (4)     The name and address of the attorney for the United States;

11                          (5)     A statement that claims of persons entitled to possession or claiming an

12 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

13 the United States no later than 60 days after the first day of publication on the official internet

14 government forfeiture site; and

15                          (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

16 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

17 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

18 Dated: 6/18/2020                                         McGREGOR W. SCOTT
                                                            United States Attorney
19
                                                   By:      /s/ Kevin C. Khasigian
20
                                                            KEVIN C. KHASIGIAN
21                                                          Assistant U.S. Attorney

22
                                                       ORDER
23
            IT IS SO ORDERED.
24

25 Dated: June 22, 2020

26                                                                     Troy L. Nunley
                                                                       United States District Judge
27

28
                                                            2                        Application and Order for Publication
